Citation Nr: 1225394	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-34 988	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for plantar fasciitis of the right foot. 

2.  Entitlement to an initial rating higher than 10 percent for plantar fasciitis of the left foot. 

3.  Entitlement to an initial compensable rating for an umbilical hernia before November 23, 2010, and an initial rating higher than 40 percent from November 23, 2010.  

4.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before November 23, 2010 and an initial rating higher than 20 percent from November 23, 2010.  

5.  Entitlement to an initial rating higher than 30 percent for major depressive disorder.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1991 to March 1993, from April 1995 to April 2002, and from January 2003 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2005, in February 2007, and in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim for increase for degenerative disc disease of the lumbar spine is REMANDED to the RO via the Appeals Management Center in Washington, DC.







FINDINGS OF FACT

1.  Right foot plantar fasciitis is manifested by moderately severe functional impairment. 

2.  Before May 8, 2009, left foot plantar fasciitis was manifested by moderate functional impairment, and from May 8, 2009, left foot plantar fasciitis is manifested by moderately sever+e functional impairment. 

3.  Before March 16, 2009, the umbilical hernia was manifested by asymptomatic post-operative wounds; from March 16, 2009, the umbilical hernia has been manifested by a recurrent hernia, not well supported by belt under ordinary conditions without severe diastasis of the recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  

4.  From the effective date of service connection, major depressive disorder is shown to be productive of a disability picture that equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).







2.  Before May 8, 2009, the criteria for an initial rating higher than 10 percent rating for left foot plantar fasciitis had not been met; from May 8, 2009, the criteria for an initial rating of 20 percent for left foot plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, .4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an initial compensable rating for an umbilical hernia before March 16, 2009, have not been met; the criteria for an initial rating of 40 percent from March 16, 2009, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2011).

4.  The criteria for an initial rating higher than 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9434 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection for the feet and hernia in June 2004 and on the claim of service connection for depression in April 2007.  

Where, as here, service connection has been granted and an initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dingess, 19 Vet. App. 473.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records.  

The Veteran was afforded VA examinations in April 2005, in May 2007, in November 2010, and in December 2010.  The reports of VA examinations include a history of the disabilities and findings sufficient to rate the disabilities under the appropriate rating criteria. For these reasons, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in any condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca supra at 206-07. 

Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Plantar Fasciitis

In accordance with 38 C.F.R. § 4.20, as there is no specific Diagnostic Code to rate plantar fasciitis, it is permissible to rate plantar fasciitis by analogy.  In this case, plantar fasciitis is rated by analogy to residuals of a foot injury under Diagnostic Code 5284.  

Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  The criterion for a 20 percent rating is a moderately severe foot injury.  The criterion for a 30 percent rating, the maximum scheduler rating under Diagnostic Code 5284, is a severe foot injury. 

Anther potential applicable Diagnostic Code is Diagnostic Code 5276. 

Under Diagnostic Code 5276, the criteria for a 20 percent rating for one foot is objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The criteria for a 30 percent rating for one foot are marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.   Under the same criteria with bilateral involvement, the rating is 50 percent rating.




Facts 


VA records in May 2004 show that the Veteran complained of increased bilateral foot pain when walking.  The assessment was bilateral spur inflammation.  In June 2004, the Veteran complained of calluses on each foot, but not heel or foot pain.  There was no evidence of acute plantar fasciitis.  In July 2004, X-rays showed a plantar calcaneal spur on the left foot.  In January 2005, there were small spurs on the calcaneus bone in each foot by X-ray. 

In February 2005, on a VA orthopedic consultation for right foot pain, the Veteran stated that conservative treatment, including anti-inflammatory medication, stretching exercises, shoe inserts, and cortisone injections had not relieved the pain. The pertinent findings were no erythema, warmth, or swelling.  There was point tenderness at the plantar aspect insertion of the plantar fascia into the calcaneus.  

There was no tenderness to palpation along the medial aspect or lateral aspect of the ankle.  Sensation was intact to light touch in the superficial peroneal, deep peroneal, sural saphenous and tibial nerve distributions.  Motor strength was 5/5 in the tested muscles.  

In March 2005, VA records show that the Veteran was seen for right foot pain.  On evaluation the Veteran had acute pain of the plantar medial tubercle of the right foot.  There was no pain on range of motion of the subtalar joint.  There was a burning and tingling into the foot and edema.  There was no pain with compression of the calcaneus.  The ankle joint range of motion was supple without pain.  The dorsal flexion of the ankle joint was limited to about 5 degrees.  Sensation was intact and pulses were palpable.  

In April 2005 on VA examination, the Veteran described constant pain in the right heel and pain in the left heel in the morning with his first steps.  On examination, there was pain around the right heel.  There was burning and tingling into the foot. 


There was no pain with dorsiflexion, plantar flexion, inversion, or eversion of the ankle.  The arch height was within normal limits.  With weight bearing and non-weight bearing, the Achilles tendon was tight.  There was decreased dorsiflexion less than 10 degrees.  The heel pain and flexibility of the Achilles tendon had not been helped with stretching exercises.  The left foot was asymptomatic.

In October 2005, VA records show that the Veteran had painful feet.  In November 2006, history included plantar fasciitis.  In October 2007, the impression was foot pain.  In February 2009, the Veteran had a right plantar fasciotomy for chronic heel spur syndrome.  On May 8, 2009, the Veteran was evaluated for left heel pain with weightbearing.  Twelve days later he had a left plantar fasciotomy for chronic heel spur syndrome. 

In November 2010 on VA examination, the Veteran complained of pain, swelling, redness, stiffness, fatigability, weakness and lack of endurance in each foot.  There were no flare-ups.  He was able to stand for 15 to 30 minutes and walk 1/4 mile.  The Veteran used orthotic inserts with fair success.  The Veteran stated that at rest, there was pain, swelling, redness and stiffness.  While standing and walking, there was fatigability, weakness and lack of endurance.   

On examination, there was no painful motion, swelling, instability, weakness or abnormal weight bearing.  There was calcaneal tenderness in the feet.  There was no deformity and no altered gait.  X-rays showed bilateral plantar calcaneal spurs.  The bilateral plantar fasciitis prevented sports and recreation, had severe impairment of driving and travel and moderate impairment of chores, shopping and exercise.  





Analysis

A Rating for the Right Foot 

VA records in May 2004 show that the Veteran complained of increased bilateral foot pain when walking.  The assessment was bilateral spur inflammation.  In June 2004, the Veteran complained of calluses on each foot, but not heel or foot pain.  There was no evidence of acute plantar fasciitis.

In January 2005, there were small spurs on the calcaneus bone in each foot by X-ray.  In February 2005, on a VA orthopedic consultation for right foot pain, there was point tenderness at the plantar aspect insertion of the plantar fascia into the calcaneus.  There was no tenderness to palpation along the medial aspect or lateral aspect of the ankle.  Sensation was intact to light touch in the superficial peroneal, deep peroneal, sural saphenous and tibial nerve distributions.  Motor strength was 5/5 in the tested muscles.  In March 2005, the Veteran had acute pain of the plantar medial tubercle of the right foot.  There was no pain on range of motion of the subtalar joint.  The ankle joint range of motion was supple without pain.  In April 2005 on VA examination, there was pain around the right heel.  There was no pain with dorsiflexion, plantar flexion, inversion, or eversion of the ankle.  The arch height was within normal limits.  With weight bearing and non-weight bearing, the Achilles tendon was tight. 

In February 2009, the Veteran had a right plantar fasciotomy for chronic heel spur syndrome.  In November 2010 on VA examination, the Veteran complained of pain, swelling, redness, stiffness, fatigability, weakness and lack of endurance in each foot.  There were no flare-ups.  He was able to stand for 15 to 30 minutes and walk 1/4 mile.  The Veteran used orthotic inserts with fair success.  The Veteran stated that at rest, there was pain, swelling, redness and stiffness.  While standing and walking, there was fatigability, weakness and lack of endurance.  On examination, there was no painful motion, swelling, instability, weakness or abnormal weight bearing.  There was calcaneal tenderness in the feet.  


There was no deformity and no altered gait.  The bilateral plantar fasciitis prevented sports and recreation, had severe impairment of driving and travel and moderate impairment of chores, shopping and exercise.  

Considering functional loss due to pain, weakness, and excess fatigability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the findings do not more nearly approximate the criteria for the next higher rating, 30 percent, that is, severe foot impairment under Diagnostic Code 5284.  

In the absence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances, the findings did not more nearly approximate the criteria for the next higher rating, 30 percent under Diagnostic Code 5276, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion

A Rating for the Left Foot before May 8, 2009

For the left foot, before May 8, 2009, VA records in May 2004 show that the Veteran complained of increased bilateral foot pain when walking.  The assessment was bilateral spur inflammation.  In June 2004, the Veteran complained of calluses on each foot, but not heel or foot pain.  There was no evidence of acute plantar fasciitis.  In July 2004, X-rays showed a plantar calcaneal spur on the left foot.  In April 2005 on VA examination, the Veteran described pain in the left heel in the morning.  The left foot was asymptomatic.  In October 2005, VA records show that the Veteran had painful feet.  In November 2006, history included plantar fasciitis.  In October 2007, the impression was foot pain.  






As there was evidence of periarticular pathology by X-ray and painful motion, a minimum compensable rating for a disability of the left foot, that is, a 10 percent rating, under Diagnostic Code 5284, applying 38 C.F.R. § 4.59, equating to a moderate foot disability, was warranted.  See Burton v. Shinseki, 25 Vet. App. 1
 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).

The findings did not more nearly approximate the criteria for the next higher rating, 20 percent under Diagnostic Code 5284, that is, moderately severe foot impairment, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

Also, under Diagnostic Code 5276, the criteria for a 20 percent rating for one foot is objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

Except for a painful foot, there was no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and the findings did not more nearly approximate the criteria for the next higher rating, 20 percent under Diagnostic Code 5276, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

A Rating for the Left Foot from May 8, 2009

For the left foot, from May 8, 2009, the Veteran had a left plantar fasciotomy in May 2009.  On VA examination in November 2010, the Veteran complained of pain, swelling, redness, stiffness, fatigability, weakness and lack of endurance in each foot.  There were no flare-ups.   He was able to stand for 15 to 30 minutes and walk 1/4 mile.  The Veteran used orthotic inserts with fair success.  



On examination, there was no painful motion, swelling, instability, weakness or abnormal weight bearing.  There was calcaneal tenderness in the feet.  There was no deformity and no altered gait.  The disability affected activities of daily living, not previously shown. 

Considering functional loss due to pain, weakness, and excess fatigability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the findings more nearly approximate the criteria for the next higher rating, 20 percent, that is, moderately severe foot impairment under Diagnostic Code 5284.  The findings however do not more nearly approximate the criteria for the next higher rating under Diagnostic Code 5284, 30 percent, that is, severe foot impairment, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

In the absence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances, the findings did not more nearly approximate the criteria for the next higher rating, 30 percent under Diagnostic Code 5276, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.   

Hernia

The umbilical hernia is rated noncompensable before November 23, 2010, and 40 percent from November 23, 2010.  





Under Diagnostic Code 7339, a noncompensable rating is warranted for a postoperative hernia that is healed without disability and the need for a belt.  The criteria for a 20 percent rating are a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  The criteria for a 40 percent rating are a large postoperative ventral hernia, not well supported by belt under ordinary conditions.  The maximum, 100 percent rating is warranted for a massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 

Facts 

In April 2005 on VA examination, history included hernia repairs in 2003 and January 2005.  On examination, there was evidence of remote and recent umbilical hernia repair.  There was no bulging, weakness, or evidence of a recurrent hernia.  The hernia repair was asymptomatic after the hernia repair in January 2005.  

VA records show that on March 16, 2009, the Veteran had a laparoscopic ventral incisional hernia repair with mesh for a recurrent hernia. 

In November 2010 on VA examination, the examiner noted the Veteran's history of surgical repair for the hernia in July 2003, January 2005 and March 2009.  There was a hernia present during the examination that was 5x7 centimeters at the umbilicus to just superior to the umbilicus.  The herniation was reducible, but not well supported by the abdominal binder.  The hernia was not remediable or operable.  The hernia was not well supported by a belt.  There was moderate localized weakening of muscular support of the abdominal wall and moderate localized weakening of the fascial support of the abdominal wall.  The extent of fascial support weakening was localized.  There was no diastasis of the recti muscle. 




The Veteran was employed full time and lost approximately one week of work in the past year due to abdominal pain.  The hernia prevented recreation and sports and had a severe effect on exercise.  

Analysis

Before March 16, 2009

Before March 16, 2009, on VA examination in April 2005, there was evidence of remote and recent umbilical hernia repair.  There was no bulging, weakness, or evidence of a recurrent hernia.  The hernia repair was asymptomatic after the hernia repair in January 2005.  In the absence of a postoperative hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, the findings do not more nearly approximate or equate to the criteria for a 20 percent rating under Diagnostic Code 7339. 

As a hernia is not a form of arthritis or involves periarticular pathology, a minimum compensable rating under 38 C.F.R. § 4.59 does not apply.  Also, there is no other potentially applicable Diagnostic Code.  

From March 16, 2009

On March 16, 2009, the Veteran had a laparoscopic ventral incisional hernia repair with mesh for a recurrent hernia.  In November 2010 on VA examination, there was a hernia that was 5 x 7 centimeters.  The herniation was reducible, but not well supported by the abdominal mesh.  The hernia was not remediable or operable.  The hernia was not well supported by a belt.  





The surgical repair for a recurrent hernia in March 2009 is evidence of an increase in disability that was subsequently described on VA examination in November 2010 as a reducible hernia, but not well supported by the abdominal mesh, which was not remediable or operable and not well supported by a belt, which meets the criteria for a 40 percent under Diagnostic Code 7339 from March 16, 2009. 

Although there is evidence of moderate localized weakening of muscular support of the abdominal wall and moderate localized weakening of the fascial support of the abdominal wall, but not of diastasis of the recti muscles, the findings do not more nearly approximate or equate to a massive hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall for a 100 percent rating under Diagnostic Code 7339 from March 16, 2009. 

The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.  

Major Depressive Disorder 

Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 30 percent disabling. 

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 




Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating shall not be assigned solely on the basis of social impairment. The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity. 38 C.F.R. §§ 4.126, 4.130. 

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV at 32.  A score of 51 to 60 represents moderate symptoms or moderate difficulty in social or occupational (e.g., few friends or conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Facts

VA records show that in May 2004 the Veteran had problems with alcohol abuse and anxiety.  He denied feeling depressed.  The GAF score was 55.  

In May 2007 on VA examination, the Veteran complained of daily anxiety and depression with occasional good days, but no remission.  


The Veteran gave a history of adequate social and functional adjustment. He was divorced and he had did not miss work in the past 12 months.  He described his anxiety as sometimes bordering on panic.  He denied suicidal or homicidal ideations. During the examination, the Veteran had good eye contact.  He was lucid, relevant, and coherent.  He tended to be abstract and logical.  His speech was relevant and coherent and regular in rate and flow.  His mood was indicative of moderate anxiety and depression.  There was no evidence of thought disorder or psychotic proportion.  He had no obsessions or compulsions.  He preferred to be isolated.  Intellectual and sensorial functioning appeared to be grossly intact.  He reported short-term memory problems, but no long-term problems.  He tended to keep notes about his daytime activities.  He was oriented.  His fund of general information was good.  His judgment was impaired and his insight was limited but he accepted the need for therapy and medication.  

The VA examiner found that the Veteran had moderate impairment of thought process and communication, but no delusions, hallucinations or improper behavior.  The Veteran was able to maintain minimal personal hygiene.  The diagnosis was major depression with moderate severity.   The GAF score was 55.  The VA examiner reported that the Veteran functioned in a moderate range with some limitation of social and interpersonal life, but the Veteran was able to work on a daily basis and he was able to take medication and function.  There were some deficiencies in family relations, judgment, thinking, and mood, but the Veteran adequately functioning at work and school with continuous medication.  

In December 2010 on VA examination, the Veteran stated that he had psychiatric appointments with a VA psychiatrist every three months.  He stated that he completed an associate's degree since the 2007 and he was within 20 hours of completing a bachelor's degree.  He was employed since June 2010.  He reported that his depression was daily, it varied but it could be severe.  There was no social functioning outside the family.  




On examination, the Veteran was cooperative and maintained good eye contact.  His speech was relevant and coherent.  Motor examination revealed slow and deliberate movement with noted physical disabilities.  He denied suicidal or homicidal ideation.  His thought process was nonpsychotic.  His intellectual and sensorial functioning was grossly within normal limits.  Judgment was intact.  Insight included the need for pharmacotherapy and psychotherapy.  There was impairment of thought process with negativity and pessimism and as well as communication with irritability.  There were no hallucinations, suicidal or homicidal ideations.  He was able to maintain personal hygiene and do other basic activities of daily living.  He was oriented.  He had short term memory loss and could not remember his day to day schedule.  He was obsessive about cleanliness and personal hygiene.  He experienced panic attacks about every three months.  He had ongoing depression, depressed mood, and anxiety.  There was impaired impulse control and irritability.  He also had fatigue and lack of motivation.  The GAF score was 55.  The examiner concluded that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  

Analysis 

All of the Veteran's symptoms are considered, but the number of symptoms, or the type of symptoms, or the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating. 

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the VA records document fairly consistent symptoms throughout the period of the appeal.  The GAF scores are consistently 55 over more than five years, which are indicative of moderate impairment in social, occupational, or school functioning.  



Although the Veteran experiences depression and anxiety with symptoms of irritability and poor impulse control and a lack of motivation, the Veteran has been pursuing a degree and he works.  On VA examination in December 2010, the VA examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

There is no evidence of such symptoms as: flattened affect, circumstantial or circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment or abstract thinking, or difficulty in establishing and maintaining effective work relationships.  

There is evidence of impairment of short-term memory and disturbance of motivation and difficulty in maintaining effective social relationships, but the overall disability picture does not more nearly approximate the criteria for the next higher rating, namely, occupational and social impairment, resulting in reduced reliability and productivity. 

The Board has considered the assignment of a "staged" rating, but the evidence does not show that the disability picture more nearly approximated or equated to the criteria for an initial rating higher than 30 percent at any time during the appeal period. 

As the preponderance of the evidence is against an initial disability rating higher than 30 percent for major depressive disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology of right and left foot disabilities under Diagnostic Codes 5284 and 5276, the hernia under Diagnostic Code 7339, and major depressive disorder under Diagnostic Code 9434 and the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

In April 2011, the Veteran filed a claim for a total disability rating for compensation based on individual unemployability, which is pending adjudication by the RO.





See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 20 percent for right foot plantar fasciitis is denied. 

An initial rating higher than 10 percent for left foot plantar fasciitis before May 8, 2009, is denied.  

An initial rating of 20 percent rating for left foot plantar fasciitis from May 8, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards. 

An initial compensable rating for an umbilical hernia before March 16, 2009, is denied. 

An initial rating of 40 percent from March 16, 2009, but not higher, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating higher than 30 percent for major depressive disorder is denied. 


REMAND

On the claim for increase for degenerative disc disease of the lumbar spine, on VA examination in November 2010, the Veteran had radiating pain and decreased light touch in the lower extremities.  



As the evidence suggests that the Veteran has orthopedic and neurological involvement, a reexamination is needed to verify the current severity of the disability.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA examination to determine the current level of severity of degenerative disc disease of the lumbar spine.  

The examination should include:  

Range of motion of the lumbar spine; and, 

An EMG and nerve conduction study to identify the affected nerve and the level of nerve impairment.  

The Veteran's file should be made available to the VA examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


